Case 6:20-cv-06075-SOH-BAB Document 44                Filed 03/04/21 Page 1 of 4 PageID #: 205




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

 DADRAIN DANTWONE BANKS                                                               PLAINITFF

 v.                                    Case No. 6:20-cv-6075

 FORD, et al.                                                                     DEFENDANTS

                                              ORDER

        Before the Court is a Report and Recommendation filed November 17, 2020, by the

 Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

 ECF No. 39. Plaintiff filed objections to the Report and Recommendation. ECF No. 40. The

 Court finds the matter ripe for consideration.

                                        I. BACKGROUND

        Plaintiff, proceeding in forma pauperis, filed his Complaint against Defendants on July 14,

 2020. ECF No. 2. He alleged claims related to his conditions of confinement, denial of medical

 care, and lack of access to the courts. Id. Plaintiff filed his Amended Complaint on September

 29, 2020, which included claims of excessive forces, denial of medical care, failure to protect him

 from hurting himself, unconstitutional conditions of confinement, and lack of access to the courts.

 ECF No. 31. Plaintiff filed a Motion for Preliminary Injunction on August 20, 2020, alleging

 various forms of harassment from the staff at the Garland County Detention Center (“GCDC”),

 including revocation of his commissary privileges. ECF No. 16. Plaintiff requests a stop to this

 harassment and a reinstatement of his commissary privileges. Id. Judge Bryant submitted his

 Report and Recommendation and recommended denying Plaintiff’s motion because he failed to

 connect the injunction with the claims in his complaint and to meet the standard for granting
Case 6:20-cv-06075-SOH-BAB Document 44                 Filed 03/04/21 Page 2 of 4 PageID #: 206




 preliminary injunctions. ECF No. 39. Plaintiff objected and reiterated the myriad of ways that he

 claims the GCDC staff are harassing him. ECF No. 40.

                                         II. DISCUSSION

        Before the Court is the Report and Recommendation regarding Plaintiff’s Motion for

 Preliminary Injunction. ECF No. 37. Courts may grant preliminary injunctions pursuant to

 Federal Rule of Civil Procedure 65. Judge Bryant recommends Plaintiff’s motion be denied

 because his requested injunction is unrelated to the 42 U.S.C. § 1983 claims in his complaint. He

 further recommends that Plaintiff’s motion be denied because he failed to satisfy the test for

 evaluating the merits of a request for a preliminary injunction.

        A. Requested Injunction’s Relevance to Plaintiff’s Complaint

        A preliminary injunction is meant to “preserve the status quo and prevent irreparable harm

 until the court has an opportunity to rule on the lawsuit’s merits.” Devose v. Harrington, 42 F.3d

 470, 471 (8th Cir. 1994) (citation omitted). For a preliminary injunction to be granted, the moving

 party must show a connection between the conduct alleged in the complaint and the injury detailed

 in the motion for the injunction. See id. New assertions of actionable conduct, while potentially

 the basis for new claims, are not adequate grounds for granting a preliminary injunction for claims

 in the complaint. See id.

        Judge Bryant recommends that Plaintiff’s motion be denied because all the conduct alleged

 in the motion is unrelated to the conduct that gives rise to his claims in the complaint. ECF No.

 39, p. 3. Judge Bryant notes that every discernable incident and potential claim in Plaintiff’s

 motion for the injunction is wholly new and the first time he has mentioned them in this case.

 Therefore, Judge Bryant concludes that the motion must necessarily fail because the relief sought

 would not go toward preventing any potential injury related to the conduct detailed in the



                                                  2
Case 6:20-cv-06075-SOH-BAB Document 44                  Filed 03/04/21 Page 3 of 4 PageID #: 207




 complaint. Id. (citing Devose v. Harrington, 42 F.3d 470, 471 (8th Cir. 1994)). Plaintiff objects,

 but only to reiterate the myriad of allegations of new harassment, and he makes no connection

 between the injunctive relief he seeks and the claims in his complaint.

        The Court finds that Judge Bryant’s analysis is correct. Plaintiff never explains how the

 relief he seeks now and the conduct it is meant to prohibit has any relation to the claims in his

 complaint. Accordingly, Plaintiff’s Motion for Preliminary Injunction must be denied for failing

 to establish a connection between the complaint and the injunctive relief sought. See Devose, 42

 F.3d at 471.

        b. Merits of Plaintiff’s Motion

        The criteria for evaluating a request for injunctive release was detailed in Dataphase

 Systems, Inc. v. C. L. Systems, Inc., 640 F.2d 109 (8th Cir. 1981). The factors for consideration

 are “(1) the threat of irreparable harm to the movant; (2) the state of balance between this harm

 and the injury that granting the injunction will inflict on other parties litigant; (3) the probability

 that movant will succeed on the merits; and (4) the public interest.” Id. at 114. The burden of

 showing that a preliminary injunction is warranted is wholly on the movant. See Goff v. Harper,

 60 F.3d 518, 520 (8th Cir. 1995). While no single factor in the criteria is determinative, lack of an

 irreparable injury is sufficient grounds to deny a request for preliminary injunction. See id.

        Judge Bryant recommends that Plaintiff’s motion be denied for failing to withstand

 scrutiny under the factors established in Dataphase. ECF No. 39, p. 3-4. He determines that

 Plaintiff’s claims are likely to fail on the merits because they do not involve guaranteed

 constitutional rights and fail to provide sufficient facts to support the claims. As to the public

 interest factor, Judge Bryant contends that the high degree of caution courts should show when

 intruding upon the state’s interest in overseeing its correctional systems weighs against granting



                                                   3
Case 6:20-cv-06075-SOH-BAB Document 44                 Filed 03/04/21 Page 4 of 4 PageID #: 208




 Plaintiff’s motion. See Goff v. Harper, 60 F.3d at 520-21. For the likelihood of irreparable harm

 consideration, Judge Bryant concludes that Plaintiff has not alleged any irreparable harm and that

 the motion would fail under this consideration alone. Again, Plaintiff’s objection does not address

 any of Judge Bryant’s conclusions or analysis and simply reiterates the new allegations of

 harassment from the MCDC staff.

        The Court finds that Judge Bryant’s analysis is sound. Plaintiff’s failure to allege any

 irreparable harm is enough to defeat the motion, and his objection does nothing to dispute that

 conclusion or any other recommendation by Judge Bryant. See Goff v. Harper 60 F.3d at 520.

 Accordingly, Plaintiff’s motion fails to withstand scrutiny under the appropriate criteria and should

 be denied.

                                          CONCLUSION

        Upon de novo review of the Report and Recommendation, and for the reasons discussed

 above, the Court finds Plaintiff’s objections insufficient to cause the Court to deviate from Judge

 Bryant’s Report and Recommendation. Accordingly, the Court hereby overrules Plaintiff’s

 objections and adopts the Report and Recommendation (ECF No. 39) in toto. Plaintiff’s Motion

 for Preliminary Injunction (ECF No. 16) is hereby DENIED.

        IT IS SO ORDERED, this 4th day of March, 2021.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




                                                  4
